Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive. 
Applicant argues that neither applied reference, Hatami (US 20100323722) and Brighenti (US 20110029184) teach a beginning node of a road segment that is located at a first intersection and an end node of a road segment being located at a second intersection as required by the claims. The Applicant argues that the Examiner’s arguments of inherency are misplaced and the fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish inherency of that result or characteristic, further, that an invitation to investigate is not an inherent disclosure where the prior art recites no more than a broad genus of potential applications of its discoveries. Claim 1 recites calculating an expected time of arrival at an end node of a road segment from a beginning node of the road segment based on historical traversal time data for the road segment, wherein the beginning node of the road segment is located at a first intersection and the end node of the road segment is located at a second intersection. In particular, Applicant continues, that Brighenti does not teach such a limitation, and while Brighenti does teach defining characteristics about a road segment, it is not the same as the claimed limitation above. Further, that the Office’s assertion that Hatami’s teaching of a road between intersections and Brighenti’s general teaching of defining characteristics of a road section does not factually meet the claim limitation. 
However, no arguments of inherency in any previous Office Action were ever based on what “may” occur or a certain result, but instead based on specific and factual requirements of what absolutely and necessarily must be included in both the teachings of Hatami and Brighenti. It was asserted that it is inherent to both of these individual disclosures and the combination of them that a case of a road segment is that it begins at a first intersection and ends at a second intersection. Figure 1 below of Hatami clearly shows different road segments between first and second intersections. 

    PNG
    media_image1.png
    638
    455
    media_image1.png
    Greyscale

	Such a feature is necessarily present in the teaching of both Hatami and Brighenti as both references would cease to function if a road segment could not be defined by intersections. This is illogical and unreasonable. No one of any skill in the art would have thought that a road segment could not be defined, nor would not be defined by the intersections bounding it. As such, there was never any argument of “what may occur or be present in the prior art” but instead, clear factual explanation and reasoning was and is again given for why road segments absolutely must include a case where they are bounded by a first and second intersection. Still further, while Hatami and Brighenti do recite a broader genus of road segments, they still must absolutely require the inclusion of road segments defined by two intersections, and therefore this does not require an invitation to investigate further because it is already there in the first place. 
	Further, as stated in the previous Office Action Hatami teaches estimating the time of arrival at a destination ([0023]).  Take, for example, the situation in which one of the vehicles is at a beginning of the highlighted segments shown in Figure 1 above, which is a first intersection and is approaching a destination, the other end or the road segment, a second intersection. In such a situation, the estimated time of arrival at a destination is then estimating the arrival time along a road segment defined by a first and second intersection. The deficiency here of Hatami is that this is not clearly based upon historical traversal time data. To remedy this, as stated in the previous Office Action, Brighenti teaches using historical information and an associated starting and end point of a road section to determine a deviation from normal operations along that section ([0019], [0026]). This includes observations of both the time and position of the vehicle ([0016], [0017]). Brighenti similarly to Hatami, also must require such a teaching of a road section being defined by two intersections. As such, because Brighenti teaches using historical data to assess the deviation in both position and time, as well as control settings, from normal historical travel, and Hatami teaches estimating a time of arrival at a destination, which may be an intersection starting from a different intersection, these two references in combination teach the challenged limitation. 
	As can be seen, while Brighenti does indeed teach characteristics of a road section, clearly Brighenti also teaches assessing anomalous behavior. Hatami teaches a road between intersections but also an estimation of the time of arrival. These references in combination teach this limitation and as such, this argument is unpersuasive. 
Applicant argues that the approach of the publication of the instant application as suggested in paragraph [0048] is not suggested by Hatami and Brighenti. 
However, as stated above, the combination of Hatami and Brighenti teaches each and every limitation of the claims. If the Applicant believes the cited paragraph [0048] explains an inventive concept, the Examiner suggests amending such language into the claims or further clarifying the claim language to more clearly recite the believed inventive concept. 
As such, this argument is unpersuasive. 
Applicant argues independent claims 9 and 15 recite similar features to claim 1 and therefore similar arguments apply. 
This argument is unpersuasive for the same reasons as given above. 
Applicant argues the dependent claims, which depend on either claims 1, 9, or 15, are all allowable by virtue of their dependency and their individual recitations. 
This argument is unpersuasive for the same reasons as given above. 
Additionally, a number of the rejections below have been re-written solely to improve their clarity, and although no citation has changed or been added, this action is not made final.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 12-15, 18-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hatami (US 20100323722) in view of Brighenti et al. (US 20110029184). 
In regards to claim 1, Hatami teaches a method (Fig 2A, Fig 2B) comprising: 
determining a dynamic data transmission frequency for a transmitting device of a vehicle traveling the road segment based on the estimated time of arrival, wherein the dynamic data transmission frequency is reduced with respect to a default data transmission frequency of the transmitting device; ([0023] time interval of location querying may be determined based on distance or time to destination. Time interval is a transmission frequency. [0024] the frequency of querying for location transmission may be adjusted based on a number of factors. This means the location transmission frequency is dynamic and this must be with respect to a frequency that queries are made which is pre-set as a default initial value.) and 
configuring the transmitting device to transmit data from the vehicle at the dynamic data transmission frequency, ([0023] time interval of location querying may be determined based on distance or time to destination. [0016] location reporting device which reports own and other vehicle location. Location reporting device is configured based on the time interval. Further, that as the time interval between queries is changed over time, the transmission frequency is dynamic.)
wherein the dynamic data transmission frequency is coupled with a dynamic location sampling rate, and wherein the dynamic data transmission frequency corresponds to respective location sample collected via a dynamic location sampling. ([0023] the transmission is updating the location of the vehicle. [0024] the frequency of this transmission may be adjusted in a number of ways based on, for example, distance towards a destination.)
Hatami also teaches at step 110, an estimation of a time of arrival at a destination may be determined ([0023]), a destination may be the end of a road segment. Further, the beginning and destination points of the processing must be understood to be any points on a road, for example two different intersections, and this is an inherent to such a system and that roads may be between two intersections ([0018], Fig 1). 
Hatami does not teach: 
calculating an estimated time of arrival at an end node of a road segment from a beginning node of the road segment based on historical traversal time data for the road segment, wherein the beginning node of the road segment is located at a first intersection and the end node of the road segment is located at a second intersection; 
However, Brighenti teaches using historical information and an associated starting point and end point of a road section and determining deviation from normal operations along that section ([0019], [0026]). This may include observing time and position ([0016], [0017]). Data relevant to the current road section is stored in buffer memory, including information road section identification, at least of whether the road is straight or curved ([0021], [0022]). As such, the case in which the road section is between two intersections, a first intersection at the beginning of the road section and a second intersection at the end of the road section, is an inherent teaching of Brighenti because Brighenti teaches the road section may be any section of which data can be determined. As such, it is necessary that the teachings of Brighenti include such a case. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the method of estimating and controlling arrival time of Hatami by incorporating the teachings of Brighenti, such that the steps of arrival time determination also incorporates historical information, including the situation in which the vehicle travels from a first intersection to a second intersection.
The motivation to do so is that, as acknowledge by Brighenti, comparing historical travel information with current travel conditions can be used to determine the driver's deviation, which can be used to determine unsafe driving conditions ([0050]). 

In regards to claim 4, Brighenti teaches instantaneous position and vehicle information for the current road segment is stored in buffer memory ([0025]), which may be reset and wiped after the vehicle reaches the endpoint of the segment ([0030]). As such, data on the current segment is aggregated in buffer memory. Further, Brighenti also teaches the current driving behavior may be classified as abnormal when the number of road sections driven along abnormally in the last time or space interval of known duration or length exceeds a given threshold ([0042]). This is a time block associated with the aggregated data and may be a predetermined duration or length, including a most recent time period.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the method of estimating and controlling arrival time of Hatami, as already modified by Brighenti, by further incorporating the teachings of Brighenti such that method also includes steps in which the instantaneous position and vehicle information is stored in buffer memory for each road segment and the buffer memory is wiped when the analysis of the current road segment is completed, including a time or distance interval of known duration or length, and this information may be transmitted when queried and used to refine an estimated time of arrival.
The motivation to do so is that, as acknowledged by Brighenti, this method does not require large memory capacity and is therefore cheap and easy to implement using largely already available systems ([0048]).

In regards to claim 5, Brighenti teaches determining a mean path or path along a segment of road between two end points and comparing the current instantaneous vehicle position and dynamic characteristics to an abnormal driving characteristics threshold ([0037], [0025], [0026]). The mean path is a predicted location based on the estimated time of arrival.
As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the method of estimating and controlling the arrival time of Hatami, as already modified by Brighenti, by further incorporating the teachings of Brighenti, such that the steps of arrival time determination also compare the vehicle characteristics and position with the determined mean characteristics and pattern, and the transmission frequency can again be altered as before, which includes returning to a default or preset transmission frequency that must have been set beforehand.
The motivation to do so is that, as acknowledged by Brighenti, this comparison provides a way to reference a personal driving history that can be used to easily identify when the driver is unsafe or in an abnormal situation ([0050]).

In regards to claim 6, Hatami, as modified by Brighenti, teaches the method of claim 5, further comprising:
reconfiguring the transmitting device to transmit the data at the dynamic data transmission frequency from the default data transmission frequency based on detecting that the vehicle has arrived at the end node. ([0024] frequency of querying may be adjusted based on how close to the destination the vehicle or vehicles are. The destination may be an endpoint.)

In regards to claim 7, Brighenti teaches instantaneous position is stored as a function of time and may be determined using a GPS or mathematically integrating over time ([0025]). As such, this must keep record of the travel time in order to perform calculations.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the method of arrival time estimation and control of Hatami, as already modified by Brighenti, by further incorporating the teachings of Brighenti, such that the transmitted data also includes the travel time.
The motivation to do so is that, as acknowledged by Brighenti, travel time can be used to calculate the vehicle position ([0025]), which can be compared to a personal driving history that can then be used to easily identify when the driver is unsafe or in an abnormal situation ([0050]).

In regards to claim 8, Brighenti teaches determining a mean pattern distribution of vehicle characteristics while traveling over a road segment and storing it in a history database ([0026]). The current vehicle characteristics while it travels the road segment is compared to the historical mean distribution, if the current actions are found to be above an abnormal threshold, the vehicle may be determined to be driving abnormally. Alternatively, it may be in a grey area where the system is unsure if it is abnormal or acceptable ([0027]). Further, this may be compared using the mean, standard deviations, and other known numbers ([0040]). One of ordinary skill would have understood this distribution is a normal distribution and known numbers include z-scores.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the method estimating and controlling the arrival time of Hatami, as already modified by Brighenti, by further incorporating the teachings of Brighenti and knowledge common in the art, such that the steps of arrival time determination which incorporates historical information also compares the current vehicle characteristics to the mean historical characteristics and adjusts the estimated arrival time based on that information.
The motivation to do so is that, as acknowledged by Brighenti, this comparison provides a way to reference a personal driving history that can be used to easily identify when the driver is unsafe or in an abnormal situation ([0050]).

In regards to claim 9, Hatami teaches an apparatus ([0015] data processing apparatus) comprising: 
at least one processor; ([0015] may work in conjunction with external systems such as computer or remote processing apparatus. As it is a processing apparatus, there must be a processor.) and 
at least one memory including computer program code for one or more programs, ([0015] may work in conjunction with external systems such as computer or remote processing apparatus. As a method is performed, the computer or processing apparatus has program code stored in some sort of memory to perform the method.)
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following, ([0015] may work in conjunction with external systems such as computer or remote processing apparatus. As a method is performed, the computer or processing apparatus must have a program code stored in some sort of memory to perform the method.)
determine a dynamic data transmission frequency for a transmitting device of a vehicle traveling the road segment based on the estimated time of arrival, wherein the dynamic data transmission frequency is reduced with respect to a default data transmission frequency of the transmitting device; ([0023] time interval of location querying may be determined based on distance or time to destination. Time interval is a transmission frequency. [0024] the frequency of querying for location transmission may be adjusted based on a number of factors. This means the location transmission frequency is dynamic and this must be with respect to a frequency that queries are made which is pre-set as a default initial value.) and 
configure the transmitting device to transmit data from the vehicle at the dynamic data transmission frequency, ([0023] time interval of location querying may be determined based on distance or time to destination. [0016] location reporting device which reports own and other vehicle location. Location reporting device is configured based on the time interval.)
wherein the dynamic data transmission frequency is coupled with a dynamic location sampling rate, and wherein the dynamic data transmission frequency corresponds to respective location sample collected via a dynamic location sampling. ([0023] the transmission is updating the location of the vehicle. [0024] the frequency of this transmission may be adjusted in a number of ways based on, for example, distance towards a destination.)
Hatami also teaches the estimated time to arrival at a destination may be determined ([0023]). One of ordinary skill would have understood a destination may be the end of a road segment. Further, the beginning and destination points of the processing must be understood to be any points on a road, for example two different intersections, and one would have understood that this is an inherent to such a system and that roads may be between two intersections ([0018], Fig 1).
Hatami does not teach:
calculate an estimated time of arrival at an end node of a road segment from a beginning node of the road segment based on historical traversal time data for the road segment, wherein the beginning node of the road segment is located at a first intersection and the end node of the road segment is located at a second intersection; 
However, Brighenti teaches using historical information and an associated starting point and end point of a road section and determining deviation from normal operations along that section ([0019], [0026]). This may include observing time and position ([0016], [0017]). Data relevant to the current road section is stored in buffer memory, including information road section identification, at least of whether the road is straight or curved ([0021], [0022]). As such, the case in which the road section is between two intersections, a first intersection at the beginning of the road section and a second intersection at the end of the road section, is an inherent teaching of Brighenti because Brighenti teaches the road section may be any section of which data can be determined. As such, it is necessary that the teachings of Brighenti include such a case.
Additionally, while not explicitly stated, one of ordinary skill in the art would have understood that the method of Hatami is stored as a program on a memory readable by a computer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the apparatus estimating and controlling arrival time of Hatami by incorporating the teachings of Brighenti and knowledge common in the art, such that the arrival time determination also incorporates historical information and the method is stored as a program on a memory including the situation in which the vehicle travels from a first intersection to a second intersection.
The motivation to do so is that, as acknowledge by Brighenti, comparing historical travel information with current travel conditions can be used to determine the driver's deviation, which can be used to determine unsafe driving conditions ([0050]). One of ordinary skill in the art would have recognized that the method would not be particularly useful if it was not in operation, and that a computer program stored in a memory is the most commercially viable method of doing so.

In regards to claim 12, However, Brighenti teaches instantaneous position and vehicle information for the current road segment is stored in buffer memory ([0025]), which may be reset and wiped after the vehicle reaches the endpoint of the segment ([0030]). As such, data on the current segment is aggregated in buffer memory. Brighenti also teaches the current driving behavior may be classified as abnormal when the number of road sections driven along abnormally in the last time or space interval of known duration or length exceeds a given threshold ([0042]). This is a time block associated with the aggregated data and may be a predetermined duration or length, including a most recent time period.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the apparatus estimating and controlling arrival time of Hatami, as already modified by Brighenti, by further incorporating the teachings of Brighenti such that the apparatus also determines the instantaneous position and vehicle information which is stored in buffer memory for each road segment and the buffer memory is wiped when the analysis of the current road segment is completed, including a time or distance interval of known duration or length, and this information may be transmitted when queried and used to refine an estimated time of arrival.
The motivation to do so is that, as acknowledged by Brighenti, this apparatus does not require large memory capacity and is therefore cheap and easy to implement using largely already available systems ([0048]).

In regards to claim 13, Brighenti teaches determining a mean path or path along a segment of road between two end points and comparing the current instantaneous vehicle position and dynamic characteristics to an abnormal driving characteristics threshold ([0037], [0025], [0026]). The mean path is a predicted location based on the estimated time of arrival.
As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the apparatus estimating and controlling the arrival time of Hatami, as already modified by Brighenti, by further incorporating the teachings of Brighenti, such that the arrival time determination also compares the vehicle characteristics and position with the determined mean characteristics and pattern, and the transmission frequency can again be altered as before, which includes returning to a default or preset transmission frequency that must have been set beforehand.
The motivation to do so is that, as acknowledged by Brighenti, this comparison provides a way to reference a personal driving history that can be used to easily identify when the driver is unsafe or in an abnormal situation ([0050]).

In regards to claim 14, Hatami, as modified by Brighenti, teaches the apparatus of claim 13, wherein the apparatus is further caused to:
reconfigure the transmitting device to transmit the data at the dynamic data transmission frequency from the default data transmission frequency based on detecting that the vehicle has arrived at the end node. ([0024] frequency of querying may be adjusted based on how close to the destination the vehicle or vehicle are. The destination may be an endpoint.)

In regards to claim 15, Hatami teaches a non-transitory computer-readable storage medium, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform: (Fig 2A, 2B, [0015], performs method in figures when queried by computer or processing device.)
determining a dynamic data transmission frequency for a transmitting device of a vehicle traveling the road segment based on the estimated time of arrival, wherein the dynamic data transmission frequency is reduced with respect to a default data transmission frequency of the transmitting device; ([0023] time interval of location querying may be determined based on distance or time to destination. Time interval is a transmission frequency. [0024] the frequency of querying for location transmission may be adjusted based on a number of factors. This means the location transmission frequency is dynamic and this must be with respect to a frequency that queries are made which is pre-set as a default initial value.) and 
configuring the transmitting device to transmit data from the vehicle at the dynamic data transmission frequency, ([0023] time interval of location querying may be determined based on distance or time to destination. [0016] location reporting device which reports own and other vehicle location. Location reporting device is configured based on the time interval.)
wherein the dynamic data transmission frequency is coupled with a dynamic location sampling rate, and wherein the dynamic data transmission frequency corresponds to respective location sample collected via a dynamic location sampling. ([0023] the transmission is updating the location of the vehicle. [0024] the frequency of this transmission may be adjusted in a number of ways based on, for example, distance towards a destination.)
Hatami also teaches the estimated time to arrival at a destination may be determined ([0023]). One of ordinary skill would have understood a destination may be then end of a road segment. Further, the beginning and destination points of the processing must be understood to be any points on a road, for example two different intersections, and this is inherent to such a system and that roads may be between two intersections ([0018], Fig 1).
Hatami does not teach:
calculating an estimated time of arrival at an end node of a road segment from a beginning node of the road segment based on historical traversal time data for the road segment, wherein the beginning node of the road segment is located at a first intersection and the end node of the road segment is located at a second intersection;
However, Brighenti teaches using historical information and an associated starting point and end point of a road section and determining deviation from normal operations along that section ([0019], [0026]). This may include observing time and position ([0016], [0017]). Data relevant to the current road section is stored in buffer memory, including information road section identification, at least of whether the road is straight or curved ([0021], [0022]). As such, the case in which the road section is between two intersections, a first intersection at the beginning of the road section and a second intersection at the end of the road section, is an inherent teaching of Brighenti because Brighenti teaches the road section may be any section of which data can be determined. As such, it is necessary that the teachings of Brighenti include such a case.
Additionally, while not explicitly stated, one of ordinary skill in the art would have understood that the method of Hatami is likely stored on a non-transitory computer-readable medium, including instructions for executing the method.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the instructions estimating and controlling arrival time of Hatami by incorporating the teachings of Brighenti, such that the arrival time determination also incorporates historical information including the situation in which the vehicle travels from a first intersection to a second intersection.
The motivation to do so is that, as acknowledge by Brighenti, comparing historical travel information with current travel conditions can be used to determine the driver's deviation, which can be used to determine unsafe driving conditions ([0050]). One of ordinary skill in the art would have recognized that the method would not be particularly useful if it was not stored on a computer readable medium, and similarly would not be commercially viable.

In regards to claim 18, Brighenti teaches instantaneous position and vehicle information for the current road segment is stored in buffer memory ([0025]), which may be reset and wiped after the vehicle reaches the endpoint of the segment ([0030]). As such, data on the current segment is aggregated in buffer memory. Brighenti also teaches the current driving behavior may be classified as abnormal when the number of road sections driven along abnormally in the last time or space interval of known duration or length exceeds a given threshold ([0042]). This is a time block associated with the aggregated data and may be a predetermined duration or length, including a most recent time period.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the instructions estimating and controlling arrival time of Hatami, as already modified by Brighenti, by further incorporating the teachings of Brighenti, such that instructions also cause the instantaneous position and vehicle information to be stored in buffer memory for each road segment and the buffer memory to be wiped when the analysis of the current road segment is completed, including a time or distance interval of known duration or length, and this information may be transmitted when queried and used to refine an estimated time of arrival.
The motivation to do so is that, as acknowledged by Brighenti, this does not require large memory capacity and is therefore cheap and easy to implement using largely already available systems ([0048]).

In regards to claim 19, Brighenti teaches determining a mean path or path along a segment of road between two end points and comparing the current instantaneous vehicle position and dynamic characteristics to an abnormal driving characteristics threshold ([0037], [0025], [0026]). The mean path is a predicted location based on the estimated time of arrival.
As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the instructions estimating and controlling the arrival time of Hatami, as already modified by Brighenti, by further incorporating the teachings of Brighenti, such that the arrival time determination also compares the vehicle characteristics and position with the determined mean characteristics and pattern, and the transmission frequency can again be altered as before, which includes returning to a default or preset transmission frequency that must have been set beforehand.
The motivation to do so is that, as acknowledged by Brighenti, this comparison provides a way to reference a personal driving history that can be used to easily identify when the driver is unsafe or in an abnormal situation ([0050]).

In regards to claim 20, Hatami, as modified by Brighenti teaches the non-transitory computer-readable storage medium of claim 19, wherein the apparatus is caused to further perform:
reconfiguring the transmitting device to transmit the data at the dynamic data transmission frequency from the default data transmission frequency based on detecting that the vehicle has arrived at the end node. ([0024] frequency of querying may be adjusted based on how close to the destination the vehicle or vehicle are. The destination may be an endpoint.)

In regards to claim 21, Hatami, as modified by Brighenti, teaches the method of claim 1, wherein the reduced dynamic data transmission frequency is set to reduce data and battery consumption of the transmitting device. ([0022] if the system relies on hand held devices, it may attempt to minimize the battery loss by selecting an optimal mode of querying. One of ordinary skill would have understood this involves the focus of this disclosure, adjusting the frequency of transmission.)

In regards to claim 22, Brighenti teaches determining the at least start and end point dynamic characteristics and determining if they fall within a historical pre-set number of standard deviations about a mean value determined from previous traversals of a similar road segment ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the method of estimating and controlling arrival time of Hatami, such that arrival time is used as another dynamic characteristic with which a mean and standard deviation can be calculated, and this information can then be used to determine a more refined estimate of arrival time.
The motivation to do so is that, as acknowledge by Brighenti, comparing historical travel information with current travel conditions can be used to determine the driver's deviation, which can be used to determine unsafe driving conditions ([0050]).

In regards to claim 24, Brighenti teaches the time dependent position of the vehicle may be determined ([0025]), and then this, along with other dynamic characteristics, are compared with a historical mean pattern along the current road section ([0026]) and if they are above a threshold value, driving is considered abnormal ([0027]). As such, this context of difference of the predicted location beyond the threshold distance from the current location is present in Brighenti. Further, one of ordinary skill would have understood from this information that when it is determined that the vehicle is not traveling at the predicted path, then an estimate of time based on the predicted path must not be fully accurate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the method of estimating and controlling arrival time of Hatami, such that it can be determined that a vehicle has deviated from a predicted, mean path when the dynamic characteristics of the vehicle at an instantaneous point in time are found to be above a predetermined threshold distance from the historical mean pattern, and this can indicate how accurate the mean pattern is with respect to the current vehicle path and conditions.
The motivation to do so is that, as acknowledge by Brighenti, comparing historical travel information with current travel conditions can be used to determine the driver's deviation, which can be used to determine unsafe driving conditions ([0050]).

In regards to claim 25, Brighenti teaches determining the at least start and end point dynamic characteristics and determining if they fall within a historical pre-set number of standard deviations about a mean value determined from previous traversals of a similar road segment ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the system of estimating and controlling arrival time of Hatami, such that arrival time is used as another dynamic characteristic with which a mean and standard deviation can be calculated, and this information can then be used to determine a more refined estimate of arrival time.
The motivation to do so is that, as acknowledge by Brighenti, comparing historical travel information with current travel conditions can be used to determine the driver's deviation, which can be used to determine unsafe driving conditions ([0050]).

In regards to claim 26, Brighenti teaches determining the at least start and end point dynamic characteristics and determining if they fall within a historical pre-set number of standard deviations about a mean value determined from previous traversals of a similar road segment ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the medium estimating and controlling arrival time of Hatami, such that arrival time is used as another dynamic characteristic with which a mean and standard deviation can be calculated, and this information can then be used to determine a more refined estimate of arrival time.
The motivation to do so is that, as acknowledge by Brighenti, comparing historical travel information with current travel conditions can be used to determine the driver's deviation, which can be used to determine unsafe driving conditions ([0050]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Raviv et al. (US 20180018835) teaches adjusting the timing of GPS events based on the past and future maneuvers.
Akiyama et al. (US 20160138930) teaches adjusting the frequency of notifications based on the distance of a vehicle from a destination.
Kim et al. (US 20160055605) teaches adjusting the frequency of determining the estimated time of arrival based on various factors.
McGraven et al. (US 20140278070) teaches modifying the frequency of a process to estimate arrival time of a frequently traveled route, incorporating traffic.
Wang et al. (WO 2019070237) teaches estimating the time of arrival at a destination from the current location by dividing the travel route into intersections and road segments, then comparing the speeds and distances of the segments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661      

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661